Case 1:21-cv-00013-ERK-JRC Document 18 Filed 03/31/21 Page 1 of 2 PageID #: 94




March 31, 2021

ECF
Honorable Edward R. Korman
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:   Mahmoud v. Akima Global Services LLC, et al.
             1:21-cv-00013-ERK-CLP

Dear Judge Korman:

Our office represents Akima Global Services, LLC, (“Akima”) as well as Akima’s
employees named in the above referenced matter: Detention Officers Vohwinkel,
Heritage, Torres, O’Neil, Smith, Heritage, Kowalski, Spiotta, Kowalski, and Scimia
(collectively with Akima, the “Akima Defendants”).

The undersigned submits this letter to advise the Court of a proposed briefing schedule
for the Akima Defendants’ anticipated motion for summary judgment, pursuant to
Your Honor’s Individual Motion Practices. As of the time of the filing of this letter,
plaintiff’s counsel has not yet responded to consent or object to the proposed schedule
despite our request. Counsel for the federal co-defendants has consented to the
proposed schedule.

In the interest of judicial economy and the similarity of the issues presented, the
undersigned has proposed a schedule to mirror that proposed by the United States
Attorney’s Office and approved on March 26 by Your Honor.

The proposed briefing schedule, as presented to counsel, is as follows:

   -   The Akima Defendants will served their motion and memorandum of law in
       support by then end of the day on March 31, 2021;




                            Dennis C. Vacco | Partner | dvacco@lippes.com
Case 1:21-cv-00013-ERK-JRC Document 18 Filed 03/31/21 Page 2 of 2 PageID #: 95




   -   Plaintiff’s memorandum of law in opposition to the Akima Defendants’ motion,
       if any, to be served by April 21, 2021;

   -   The Akima Defendants’ memorandum of law in reply, if any, to be served by
       April 30, 2021;

   -   The Akima Defendants to file the fully briefed motion by May 3, 2021.

We thank the Court for its attention to this matter.

Very truly yours,

LIPPES MATHIAS WEXLER FRIEDMAN LLP




Dennis C. Vacco


To: All counsel of record via ECF.
